COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Patrick Olajide Akinwamide v. Transportation Insurance Company,
                          CNA Insurance Company, and Automatic Data Processing Inc.

Appellate case number:    01-15-00066-CV

Trial court case number: 1997-48526

Trial court:              80th District Court of Harris County

Date motion filed:        July 21, 2016

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED          GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually       Acting for the Court

Panel consists of: Justices Keyes, Brown, and Huddle


Date: August 11, 2016